Citation Nr: 1828612	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral hearing loss disability.

3. Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for loss of left kidney. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 until September 1972. 

These matters come before the Board of Veterans' Appeals (Board) from the May 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in July 2015, at a video conference hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.

The issue of entitlement to service connection for tinnitus has been raised by the record during the July 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The claim for entitlement to service connection for bilateral hearing loss disability was previously denied in a May 2003 rating decision, the Veteran did not appeal the decision.

2. Some of the evidence submitted subsequent to the May 2003 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss disability.

3. The Veteran incurred an additional disability, loss of left kidney, as a result of a left renal biopsy performed by VA, which was not reasonably foreseeable.


CONCLUSIONS OF LAW

1. The unappealed May 2003 rating decision which denied service connection for bilateral hearing loss disability is final. 38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

2. Evidence received since the May 2003 RO decision that denied entitlement to service connection for bilateral hearing loss disability is new and material; the claim is reopened. 38 U.S.C. § 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

3. The criteria for an award of compensation pursuant to 38 U.S.C.A. § 1151 for loss of left kidney, have been met. 38 U.S.C. § 1151 (West 2014); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for bilateral hearing loss disability.

Legal criteria

In general, RO decisions that are not timely appealed are final. See 38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.200 (2017). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

Historically, the Veteran's claim for entitlement to service connection for bilateral hearing loss disability was previously denied by the RO in May 2003. The Veteran did not appeal the May 2003 decision and it became final. The Veteran requested that his claim be reopened and was subsequently denied in a May 2014 RO decision.

Evidence of record at time of last final denial

At the time of the May 2003 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, medical records, a VA medical examination, and the Veteran's lay statements. 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional treatment medical records in regard to the Veteran's bilateral hearing disability. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss disability. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The additional dental treatment records were not within the claims file at the time of the May 2003 RO decision. The additional treatment records go to the basis of the Veteran's claim for entitlement to service connection for bilateral hearing loss disability. Thus, the Board finds the medical records and Veteran statements in support of the claim obtained after the May 2003 RO decision to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for bilateral hearing loss disability, is reopened.

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. §  1151, for loss of left kidney

The Veteran contends he has an additional disability because of VA medical treatment. When a Veteran has additional disability as the result of VA hospital care, medical or surgical treatment, and the proximate cause of the disability was VA fault, compensation is awarded in the same manner as if the additional disability was service connected. 38 U.S.C. §  1151; 38 C.F.R. § 3.361 (a) (2017).

To establish causation, evidence must show that the VA medical treatment at issue resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361 (c)(1). Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2). The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361 (d).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361 (d)(2). The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) rather recently clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case. See Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's informed consent. 38 C.F.R. § 3.361 (d)(1); see also VAOPGCPREC 5-01. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2017). Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361 (d)(1).

In regard to the Veteran's left kidney, he contends that he sustained an additional disability (loss of his kidney) due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing a left renal (kidney) biopsy performed in March 2009 at the Louisville, Kentucky VA Medical Center (VAMC). 

The claims folder reflects that subsequent to the March 2009 renal biopsy, the Veteran underwent a left nephrectomy (kidney removal), secondary to complications with the left renal biopsy.

A VA medical opinion was obtained in May 2014 in regard to the Veteran's claim. The examiner concluded that the Veteran did not suffer an additional permanent disability secondary to VA medical care. The examiner conceded that the Veteran underwent a left nephrectomy secondary to complications of his renal biopsy, but that he currently has no residuals. The examiner noted that the Veteran progressed to have chronic renal dialysis for chronic kidney disease; however, he was already in the beginning of end stage renal disease secondary to rapid progressive glomerulonephritis (RPGN). The examiner explained that the Veteran would have progressed to end stage renal disease secondary to RPGN despite having the complication of left nephrectomy after his left kidney biopsy.

Additionally, the May 2014 examiner opined that the left nephrectomy secondary to the left renal biopsy was an event that was not reasonably foreseeable on the part of VA providers. The examiner noted that while bleeding can occur after a renal biopsy, it would not be expected to be so severe as to result in a nephrectomy. 

As explained, the first step in regard to a claim for compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151 is a showing of an additional disability. The May 2014 examiner concluded that the Veteran did not suffer "an additional permanent disability". The Board disagrees. The medical evidence is clear, and the examiner conceded, the Veteran underwent a left nephrectomy as a result of complications from a left renal biopsy. The Veteran's left kidney was removed. For VA purposes, the loss of a kidney is a disability. (See 38 C.F.R. § 4.115b, Diagnostic Code 7500). As such, the Veteran does in fact have an additional disability. 

However, the inquiry does not stop there. VA must determine whether VA treatment was the proximate cause of the Veteran's additional disability (loss of left kidney). The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. The claims folder reflects, and the May 2014 examiner concedes, that the Veteran's left nephrectomy was a result of (secondary to) complications with the left renal biopsy. Additionally, the examiner concluded that the Veteran's left nephrectomy secondary to complications of the renal biopsy was unforeseeable on the part of VA providers. In providing this opinion, the examiner explained that it would not be expected for bleeding after a renal biopsy to be so severe as to result in a nephrectomy. 

In order for the Veteran to prevail under a claim pursuant to the provisions of 38 U.S.C. § 1151, there must be a showing that the additional disability meets the causation requirements set forth in 38 C.F.R. § 3.361 (d)(1) or (d)(2). Here, the May 2014 examiner concluded that the Veteran's left nephrectomy was a direct result of his left renal biopsy and that the complications with the biopsy itself (severe bleeding) was unforeseeable. As such, the evidence supports a finding for compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for loss of left kidney, due to events not reasonably foreseeable by a health care provider. Therefore, the claim for compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151, for loss of left kidney is granted.


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss disability, and to that extent, the claim is granted.

Entitlement to compensation under 38 U.S.C. § 1151 for additional disability in the form of loss of left kidney, in connection with treatment at a VA facility is granted.


REMAND

Entitlement to service connection for bilateral hearing loss disability

Having reopened the Veteran's bilateral hearing loss disability claim, the Board must now determine whether the reopened claim of entitlement to service connection for bilateral hearing loss may be granted on the merits, de novo.

The previous May 2003 rating decision that denied service connection relied in part on a February 2003 VA examination. The February 2003 examination report noted the Veteran with normal hearing within the right ear and moderately severe to severe sensorineural hearing loss within the left ear. The examiner concluded that the Veteran's claimed hearing loss is unrelated to his military service. Subsequently, the RO denied the claim noting that during the Veteran's military service he was not treated for or diagnosed with hearing loss.

Here, the Board finds that a new VA examination and opinion is necessary. Medical records reflect that the Veteran currently has sensorineural hearing loss, bilaterally. (See July 2014 VA Audiology Consult). Additionally, the Veteran's service treatment records (STRs) reflect that during service the Veteran experienced an adverse threshold shift in his hearing. (See December 1970 and August 1972 Report of Medical Examination). As such, the Board finds that a new examination assessing the Veteran's current bilaterally hearing loss and an opinion discussing his in-service threshold shift is necessary prior to adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his claimed disability; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination for the claim for service connection for bilateral hearing loss. An opinion shall be obtained from an appropriately qualified examiner. The claims file, to include this remand, should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss disability is related to, or aggravated by, his active military service.

In providing the above opinion, the examiner is requested to discuss the Veteran's in-service threshold shift in his hearing.

5. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


